 


114 HR 2819 IH: Premium Reduction and Insurance Market Reform Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2819 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Gosar (for himself, Mrs. Blackburn, Mr. DesJarlais, Mr. Fleming, Mr. Franks of Arizona, Mr. Jody B. Hice of Georgia, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to make certain provisions relating to health insurance inapplicable in a State that does not have an exchange established by the State under section 1311 of the Patient Protection and Affordable Care Act. 
 
 
1.Short titleThis Act may be cited as the Premium Reduction and Insurance Market Reform Act of 2015. 2.Inapplicability of certain health insurance provisions in certain StatesSection 2724 of the Public Health Service Act (42 U.S.C. 300gg–23) is amended— 
(1)in subsection (a)(1), by striking subsection (b) and inserting subsections (b) and (e); and (2)by adding after subsection (d) the following new subsection— 
 
(e)Exception for plans in certain statesIn the case of a group health plan, and a health insurance issuer offering group or individual health insurance coverage, in a State that does not have an exchange established by the State under section 1311 of the Patient Protection and Affordable Care Act, the following provisions of this title shall not apply: (1)The limitation on age rating premiums for adults in section 2701(a)(1)(A)(iii). 
(2)Section 2707. (3)Section 2713.. 
 
